Citation Nr: 0106264	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  98-14 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating higher than 30 percent 
for service-connected post-traumatic stress disorder (PTSD), 
for the period prior to April 22, 2000.

2.  Entitlement to an increased rating higher than 70 percent 
for service-connected PTSD, for the period since April 22, 
2000.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO decision which, in pertinent part, denied 
an increase in a 30 percent rating for service-connected 
PTSD.  The veteran appealed for an increased rating.  In 
September 1999, the Board remanded the case to the RO for 
further evidentiary development.  In a May 2000 decision, the 
RO granted an increased 70 percent rating for PTSD, effective 
April 22, 2000.  The case was subsequently returned to the 
Board.

During the course of the appeal, the RO denied service 
connection for malaria and cysts in a June 1998 decision.  
The veteran was notified of this decision in June 1998.  He 
submitted a notice of disagreement as to these issues in July 
1998.  In August 1998, the RO promulgated a statement of the 
case on these issues.  By a statement dated in September 
1998, the veteran withdrew his appeal as to these issues.  
Hence, the issues are not in appellate status and will not be 
addressed by the Board.  38 U.S.C.A. §§ 7104, 7108 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 20.202, 20.204 (2000).

The Board notes that by a statement dated in January 1999, 
the veteran's representative raised a claim for service 
connection for hearing loss of the right ear.  This issue is 
not in appellate status and is referred to the RO for 
appropriate action.

The issue of the rating to be assigned for the period from 
April 22, 2000 is the subject of the Remand portion of this 
decision.



FINDING OF FACT

During the period prior to April 22, 2000, the veteran's 
service-connected PTSD was productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to symptoms similar to the 
following:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events).


CONCLUSION OF LAW

During the period prior to April 22, 2000, the criteria for 
an increased rating in excess of 30 percent for PTSD were not 
met.  38 U.S.C.A. § 1155 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000); 38 C.F.R. § 4.130, Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from September 1969 to 
March 1972, including service in Vietnam.

VA outpatient treatment records dated from 1996 to 1997 
reflect treatment for multiple disabilities including PTSD 
and alcohol dependence.  An October 1996 treatment note shows 
that the veteran was recently hospitalized for an acute 
myocardial infarction and gastrointestinal bleed.  He 
reported that he drank 6 to 10 beers daily, and used an 
occasional joint.  He complained of nightmares about Vietnam, 
and began to cry.  The pertinent diagnoses were questionable 
PTSD with longstanding nightmares about Vietnam, chronic 
depression, and alcohol and tobacco abuse.  The veteran was 
referred for a psychology consultation.  A November 1996 
initial psychology note shows that the veteran was diagnosed 
with PTSD.  The examiner noted that the veteran's alcohol 
abuse, difficulty with relationships, and anger began after 
Vietnam.  The veteran was referred to the "PTSD team".  A 
December 1996 treatment note shows that the veteran was doing 
better.  His mood was euthymic and his affect was consistent.  
The veteran reported decreased alcohol use to 2 beers daily.  
Later that month the veteran reported that he drank 7 to 8 
beers daily.  The pertinent diagnoses were PTSD, depression, 
and alcohol, marijuana, and tobacco abuse.  A January 1997 
initial treatment note from the mental health clinic shows 
that the veteran reported nightmares twice a week of a 
Vietnam incident, and said he drank 6 to 12 beers per night 
in order to fall asleep.  A January 1997 hospital discharge 
summary shows that the veteran underwent detoxification; he 
reported that he had been drinking 12 to 18 beers per day and 
abusing cannabis.  He also complained of dreams of his 
military experience in Vietnam.  The Axis I diagnoses were 
acute alcohol intoxication, alcohol dependence, nicotine 
dependence, and cannabis abuse.

VA outpatient treatment records dated in 1997 reflect ongoing 
treatment for PTSD and alcohol dependence.  A treatment note 
dated in late January 1997 shows that the veteran reported 
that his nightmares had decreased since he began taking 
Trazodone, but that he continued to drink alcohol.  He said 
he lived with his brother and visited a nearby uncle.  
Subsequent medical records reflect ongoing treatment, 
including group therapy, for PTSD.  In April 1997, the 
veteran denied current alcohol use, and was diagnosed with 
PTSD with major depression.  The examiner noted that the 
veteran was currently taking Trazodone and Zoloft.  A 
treatment note dated on November 3, 1997 shows that the 
veteran reported that his medication helped his mood and 
sleep, and reduced the impact of his nightmares.  Recent 
memory retention continued to be a problem and was perhaps 
worse in the past few weeks.  The examiner indicated that the 
veteran was stable with PTSD symptoms including isolation, 
avoidance, depression, intrusive memories, nightmares, and 
irritability.  The diagnosis was chronic PTSD.  The global 
assessment of functioning (GAF) was in the low to mid-40s, 
and the examiner noted that the veteran was unable to work, 
had serious problems in relationships, and had vivid 
memories.

At a VA psychiatric examination performed on November 8, 
1997, the veteran reported that since separation from service 
in 1972, he worked in a cotton mill but left several times 
and was fired several times due to his inability to get along 
with others.  He said he was always rehired because he was 
good at his job.  He said he also worked for Augusta Air 
Brake off and on for 15 years, and was fired and rehired 
there on several occasions.  He said he last worked in the 
early 1980s but had since been unemployed primarily for 
medical reasons.  He stated that he had cardiac problems and 
was status post myocardial infarction.  The veteran reported 
recurrent intrusive dreams of Vietnam experiences beginning 
in 1975, and intrusive thoughts during the day.  He 
reportedly dealt with these thoughts by drinking alcohol, and 
received treatment at that time for alcohol abuse.  He denied 
receiving any psychiatric treatment from 1976 to 1997.  He 
said his nightmares and insomnia worsened in January 1997, 
and he began receiving VA psychiatric treatment.  He said he 
currently took Trazodone and another medication for his 
symptoms, and that his symptoms were of lesser intensity and 
he was able to better cope with them.  He reported nightmares 
which occurred two or three times per week and more 
frequently if he did not take his medication.  He also 
reported intrusive and distressing recollection of events 
during the day.  He denied flashbacks.  He also reported some 
avoidance of stimuli, primarily efforts to avoid thoughts and 
feelings related to Vietnam, feelings of detachment and 
estrangement from others except Vietnam veterans, and a 
restricted range of affect.  He reported initial and terminal 
insomnia, irritability and problems concentrating, 
hypervigilance, especially when he heard gunshots and 
fireworks, and an exaggerated startle response.  He said he 
drank one or two beers every night.  He denied a history of 
drug abuse.  He denied suicidal ideation or symptoms of 
depression, and denied any manic or psychotic symptoms.  He 
reported that he had a 10th-grade education, had never been 
married, and lived with a girlfriend for 20 years.  He said 
she recently left him, causing him considerable stress and 
financial problems.  He said he had one child, aged 22, from 
another relationship.  He stated that he received benefits 
from the Social Security Administration (SSA).

On mental status examination, the veteran was well-groomed 
and made good eye contact.  He was cooperative.  Speech was 
of normal rate and volume, coherent, logical, and goal-
directed.  Mood was good, and affect was labile.  He had 
several episodes of uncontrollable crying when describing 
episodes in Vietnam, especially those related to a friend.  
However, he was able to pull himself together at the end of 
the interview.  Thought processes were logical and goal-
directed.  There was no evidence of auditory or visual 
hallucinations, but he reported flashbacks and intrusive 
recollections during the day.  There were no suicidal or 
homicidal ideations.  He was alert and oriented to person, 
place, time, and situation.  His memory, both recent and 
remote, was intact.  His concentration was good, insight was 
fair, judgment was good, and abstraction was good.  The Axis 
I diagnoses were PTSD, moderate, and alcohol dependence.  The 
examiner indicated that current stressors included exposure 
to combat in Vietnam and current financial stresses and 
stressors related to the breakup of his long-term 
relationship.  The examiner indicated that the current GAF 
was 60, and that the GAF for the past year was 60.  The 
examiner indicated that the veteran's alcohol dependence 
appeared to be in partial remission.

In a November 1997 decision, the RO established service 
connection for PTSD, with a 30 percent rating effective June 
23, 1997.

By a statement dated in February 1998, the veteran submitted 
a claim for an increased rating for PTSD.

VA outpatient treatment records dated in 1998 reflect ongoing 
treatment for a variety of conditions, including PTSD and 
alcohol dependence.  A February 1998 VA outpatient treatment 
record shows that the veteran reported a history of visual 
distortions for the past 20 years, as well as "negative 
hallucinations" in which objects or people which were 
present were not visible.  He reported that he was forgetful 
and said he had reacted violently to "shadows".  He said he 
had thoughts of killing himself in the past.  The diagnoses 
were PTSD and dissociation.

At a March 1998 VA psychiatric examination, the veteran 
reported that he last worked in the late 1990s and said he 
was not able to work due to his cardiac condition and his 
nerves.  He reported VA treatment for PTSD, and said his 
current medications have helped him somewhat, as the 
intensity of his symptoms was reduced, although he still had 
problems.  He reported nightmares 2 or 3 times per week, with 
more nightmares if he did not take his medications.  Such 
nightmares were related to incidents in Vietnam in which his 
friends were shot and in which he shot the enemy.  He said he 
was able to fall asleep fairly easily.  He reported intrusive 
thoughts during the day, and said he stayed at home during 
the day and watched television.  He said he avoided crowds 
and was unable to go to a grocery store or to the mall.  He 
also reported flashbacks in which he felt he was back in 
Vietnam.  He said he made efforts to avoid thoughts and 
feelings related to Vietnam, and had feelings of detachment 
and estrangement from others except other Vietnam veterans.  
He said he should not have been in Vietnam, and found it hard 
to deal with the fact that he was there.  He avoided crowds 
and primarily stayed to himself.  He felt that he was 
currently unable to start a relationship because of his 
thoughts and his inability to deal with others.  He reported 
terminal insomnia related to nightmares.  He reported 
irritability and problems with concentration.  He also 
reported hypervigilance and exaggerated startle response.  He 
said he still got into numerous fights and was extremely 
short with people, was extremely irritable, and found it hard 
to get along with people.  He reported that he drank only a 
few beers at night, and denied any other drug abuse.  He said 
he thought about suicide in the past but had not done so 
recently, and said he made no active plans.  He denied manic 
or psychotic symptoms.  

On mental status examination, the veteran was well-groomed, 
made good eye contact, and was cooperative.  His speech was 
of normal rate and volume, coherent, logical, and goal-
directed.  His mood was good and his affect was labile.  He 
came close to crying several times when discussing Vietnam 
and his feeling that he should not have been there, but he 
was able to pull himself together at the end of the 
interview.  Thought processes were logical and goal-directed.  
There was no evidence of auditory or visual hallucinations, 
but the veteran reported flashbacks and intrusive 
recollections in the daytime, and nightmares at night.  He 
denied current suicidal or homicidal ideations, but reported 
suicidal ideation in the past.  He was alert and oriented to 
person, place, time, and situation.  His memory, both recent 
and remote, was intact.  Concentration was good, insight was 
fair, judgment was good and abstraction was good.  The Axis I 
diagnoses were PTSD, moderate, and alcohol dependence.  The 
examiner indicated that current stressors included exposure 
to combat in Vietnam and current financial stressors.  The 
current GAF was 60, and the GAF for the past year was 60.  
The examiner opined that the veteran's alcohol dependence 
seemed to be in partial remission, and that the veteran's 
mental status was essentially unchanged since a November 1997 
VA examination.

At a March 1998 VA general medical examination, the veteran 
reported that he worked until 1994, when he became 
unemployable due to coronary artery disease (CAD) and 
peripheral vascular disease.  He reported that he drank 7 to 
8 beers daily, and occasionally drank hard liquor and smoked 
marijuana.  The pertinent diagnoses were PTSD, depression, 
and alcohol abuse.

In September 1998, the Board remanded the case to the RO to 
obtain SSA records and for a VA examination with 
consideration of the rating criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A VA hospital discharge summary shows that the veteran was 
hospitalized from July 1999 to August 1999.  The pertinent 
admission diagnoses were jaundice and alcohol abuse.  On 
admission, the veteran reported that he had been drinking 18 
beers per day.  The examiner noted that the veteran was 
divorced and lived alone.  The discharge diagnoses were 
hepatic cirrhosis secondary to alcohol, alcohol abuse, CAD, 
and peripheral vascular disease.  The veteran was referred to 
a VA substance abuse treatment program (SATP) upon discharge.  

VA treatment records dated from August to September 1999 show 
that the veteran was admitted to a SATP.  In an August 1999 
progress note, the examiner indicated that the veteran 
appeared to have some mental damage from alcohol abuse, and 
stated that the veteran showed no signs or symptoms of PTSD.  
In a subsequent August 1999 progress note the examiner 
indicated similar findings, and noted that the veteran 
appeared depressed.  No PTSD symptoms were noted during the 
following week, and the veteran appeared less depressed.  On 
discharge in September 1999, the examiner indicated that the 
veteran showed no signs or symptoms of PTSD during the 4 
weeks of SATP treatment.

At a VA psychiatric examination performed on April 22, 2000, 
the veteran complained of insomnia, decreased memory and 
concentration, and a sad mood.  He said he sometimes sat 
around and cried.  He related that he isolated from others, 
had a poor appetite and suffered from nightmares and 
flashbacks.  He stated that initially the flashbacks were 
only at night, but currently occurred during the daytime.  He 
said he had problems controlling his temper when he was 
confronted, and became combative.  He said he was unable to 
work secondary to vascular disease in his legs and heart 
problems, and also because he had problems with superiors and 
easily became irritated.  He said he had problems with 
impulse control which escalated to combative behavior.  He 
reported an exaggerated startle response and hypervigilance.  
He said he was able to perform the activities of daily 
living.  He said he was very suspicious, and only trusted his 
brother and his mother.  He said he had suicidality in the 
past, but none currently.  He reported panic attacks with the 
following symptoms:  getting nervous, isolating from others, 
tachycardia, tremors, diaphoresis, a sense of impending doom 
and a feeling that he was dying.  He reported past VA 
treatment for alcohol dependence.  He reported that he lived 
alone, was divorced and had an adult child whom he had not 
seen in a long time.  He reported that he drank 6 beers per 
weekend, and denied any illicit drug use.  He was currently 
taking Trazodone.  

On mental status examination, the veteran had fair grooming 
and hygiene, and was pleasant and cooperative with fair eye 
contact.  There was notable psychomotor agitation with some 
mild hypervigilance.  There was also a mild bilateral upper 
extremity tremor.  Speech was normal in rate, tone, and 
volume.  There was full cognition.  Insight was fair and 
judgment was intact.  Mood was sad, and affect was very 
restricted and congruent with mood.  Thought processes were 
logical and goal-directed.  Thought content was negative for 
auditory or visual hallucinations, although he did report 
ringing in his ears, which the examiner said sounded like 
tinnitus.  The veteran was paranoid, and was suspicious of 
most people.  The veteran denied suicidal or homicidal 
ideation.  The Axis I diagnoses were PTSD and alcohol 
dependence.  The current GAF was 40.  The examiner stated 
that the veteran's level of functioning was somewhat in 
between the rating criteria for a 70 and a 50 percent rating.  
He opined that the veteran did not meet specific criteria for 
either rating, but leaned more toward a 70 percent rating, 
except that he did not have any suicidality.  He stated that 
the veteran's PTSD affected his socialization and his ability 
to work, and said the veteran appeared well-groomed except 
for the fact that he had not shaved that morning.  He said 
the veteran was unable to work secondary to his temper, he 
was suspicious and untrustful and unable to make any social 
friends.

In May 2000, the RO received copies of SSA records, including 
an October 1994 decision which determined that the veteran 
became disabled in February 1994; the primary diagnosis was 
peripheral vascular disease, and the secondary diagnosis was 
chronic ischemic heart disease with or without angina.  A 
September 1998 decision determined that the veteran's 
disability was continuing.  The disability determination was 
based on a primary diagnosis of peripheral arterial disease, 
and a secondary diagnosis of ischemic heart disease.  It was 
noted that the veteran also had alcoholism.  Medical records 
associated with the SSA decision include partially 
duplicative copies of VA medical records reflecting treatment 
for a variety of conditions, as well as private medical 
records.  An August 1998 report of an examination by a 
private physician, W. C. Sawyer, MD, indicates diagnoses of 
CAD with a history of a heart attack, status post back 
surgery with disc removal, PTSD, alcoholism, and questionable 
peripheral vascular disease.  Dr. Sawyer opined that the 
veteran was totally and permanently disabled due to multiple 
medical and psychological problems.

In a May 2000 decision, the RO granted an increased 70 
percent rating for PTSD, effective April 22, 2000, the date 
of the veteran's most recent VA examination.

II.  Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.

The file shows that the RO has properly developed the 
evidence with regard to the rating to be assigned prior to 
April 22, 2000, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).  Medical treatment 
records identified by the veteran have been obtained, and he 
has been afforded several VA examinations. 

While the veteran's entire medical history must be borne in 
mind in rating a service connected disability (See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991)), the present level of 
disability is of primary concern in a claim for an increased 
rating.  In this regard, the more recent evidence is 
generally the most relevant in such a claim, as it provides 
the most accurate picture of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000). 

PTSD is rated under the criteria found in 38 C.F.R. § 4.130, 
Code 9411 (2000).  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is to be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Medical records dated from 1997 to April 21, 2000 reflect 
treatment for a variety of conditions, and primarily relate 
to alcohol dependence.  The veteran was also treated for 
PTSD, and complained of nightmares, flashbacks, intrusive 
recollections, irritability, estrangement from others, 
hypervigilance, and sleep impairment.  Records dated in 1997 
show that the veteran's PTSD symptoms were decreased after he 
began taking Trazodone.  On November 3, 1997, the veteran's 
GAF was listed as 40.  A few days later, on VA examination, 
his GAF was listed as 60.  Medical records during this period 
are negative for hallucinations except for one treatment 
record dated in February 1998, when the veteran reported 
visual distortions.  The veteran was consistently alert and 
oriented to person, place, time, and situation, and there was 
no evidence of suicidal or homicidal ideation during this 
period.  On VA psychiatric examination in March 1998, his GAF 
was 60, and the examiner opined that the veteran's mental 
status was essentially unchanged since a November 1997 VA 
examination.  In August 1998, a private doctor opined that 
the veteran was totally and permanently disabled due to 
multiple medical and psychological problems.

The veteran was hospitalized for hepatic cirrhosis and 
alcohol abuse in July 1999, and in August 1999 he underwent 
substance abuse treatment for 4 weeks.  Upon discharge from 
the SATP, the examiner indicated that the veteran showed no 
signs or symptoms of PTSD during the 4 weeks of SATP 
treatment.  There are no subsequent treatment records dated 
since that time until the April 2000 VA examination.

The Board finds that the veteran's PTSD was no more than 30 
percent disabling under the rating criteria of Diagnostic 
Code 9411 during the period prior to April 22, 2000.  
Although a private doctor noted the veteran was unemployable 
in August 1998, part of his unemployability was due to non-
service-connected physical conditions.  The Board notes that 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is not permitted.  38 C.F.R. § 4.14 
(2000).  The medical evidence also demonstrates that 
significant disability results from the veteran's alcohol 
dependence.

For these reasons, the Board concludes that the weight of the 
evidence shows that the veteran's service-connected PTSD does 
not warrant a rating greater than 30 percent during the 
period prior to April 22, 2000.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule is inapplicable, and the claim for an increased 
rating in excess of 30 percent for PTSD during the prior to 
April 22, 2000 must be denied.  Pub. L. No. 106-475, § 4 
(2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating in excess of 30 percent for PTSD for the 
period prior to April 22, 2000 is denied.


REMAND

With regard to the issue of the rating to be assigned PTSD 
from April 22, 2000, the Board finds that the latest VA 
examination for rating purposes is contradictory.  The 
examiner assigned a GAF score of 40.  This contemplates the 
inability to work.  The examiner also stated that the PTSD 
affected the veteran's ability to work and also stated that 
the veteran was unable to work secondary to his temper.  On 
the other hand, this same examiner reported that the veteran 
was unable to work secondary to his vascular disease in his 
legs, his heart problems and his psychiatric disability.  He 
also stated that the veteran's disability most closely 
approximated the criteria between a 50 and 70 percent rating.  
The undersigned is unclear of the effect of the service 
connected disability, standing alone, on the veteran's 
ability to work.  This must be clarified.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
PTSD since 1998.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained, including VA treatment records.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination in 
order to determine the current severity 
of his service connected PTSD.  The 
claims file should be made available and 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate that he/she has reviewed 
the file.  All indicated special tests 
and studies should be accomplished.  Each 
current psychiatric disability must be 
viewed in relation to its history, and 
the report of examination should provide 
accurate and fully descriptive 
assessments of all clinical findings.  
The examination report must contain 
sufficient clinical information so that 
the Board may address each and every 
criteria to be considered under DC 9411 
(as in effect currently).  See decision 
above for criteria.  However, the 
examiner should not assign a numerical 
rating for this disability.  The 
psychiatrist should provide a full 
multiaxial evaluation, to include an 
opinion as to whether the veteran's PTSD, 
standing alone and without regard to 
advancing age or co-existing 
disabilities, renders him unable to 
obtain or retain employment.  He/she 
should also assign a numerical score on 
the Global Assessment of Functioning 
Scale (GAF Scale) with an explanation as 
to its meaning.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case should additionally 
include consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The SSOC should 
additionally include a discussion of all 
evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond. 
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




			___________	______________________
Iris S. Sherman
Member, Board of Veterans' Appeals



 

